Title: From Benjamin Franklin to Edward Macatter, 2 August 1780
From: Franklin, Benjamin
To: Macatter, Edward


Sir,Passy Augt. 2. 1780.
I congratulate you on the Success of your late Cruize. I see by the English News Papers that you have much alarmed the Enemy’s Coasts, and done great Damage to their Commerce, your Bringing in so many Prisoners is another considerable Service, and you may depend on having your generous Intentions fulfilled in the Exchange and Deliverance of so many Americains. Therefore if the British Cartel ship is not gone I wish they may be put on board her, a Receipt being taken for them by the Commissary, that they are sent on account of America; which Receipit will be remitted to me. I have the Honor to be, with much Esteem for your Activity, and Bravery, Sir,
Capt. Macatter.
